ORDER
PER CURIAM.
Appellant Donal Donaldson (Defendant) appeals from his conviction for second degree robbery and from the denial of his motion for post-conviction relief after a hearing. We affirm per Rule 84.16(b). There is sufficient evidence to support the jury verdict, and the judgment of the motion court is based on findings of fact that are not clearly erroneous. Also, no error of law appears. An opinion would have no precedential value. The parties have been furnished a memorandum for their information only, setting forth the reasons for this order.